DETAILED ACTION
This action is in response to the RCE dated 28 January 2022, which incorporates the claims dated 15 December 2021, and the supplemental amendment dated 16 February 2022.  Claims 1 and 11 are amended.  Claims 2 and 12 have been cancelled.  No claims have been added.  Claims 1, 3-11 and 13-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 February 2022 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haider, Shaan “How to Set Any Android Launcher as Default Launcher” <URL: https://www.youtube.com/watch?v=_cJbXdcvgEQ> in view of ITJungles “Samsung Galaxy S5: How to Set a Default Home Screen Page” <URL: https://www.youtube.com/watch?v=Z49jIHJ6zdE>.

As for independent claim 1, Haider teaches a method comprising:
triggering displaying of a setting page according to a triggering event, wherein the triggering event is that time for operating a first interface exceeds a preset time length or is that a user actively enters the setting page to make a setting [(e.g. see Haider @03:50-04:10) discussing the user causing the settings page to popup by clearing the default home screen and then tapping on the home screen button].
displaying the setting page by popping up prompting information on the first interface to prompt a user whether to confirm desktop replacement or not [(e.g. showing the home screen setting menu appearing as a prompt for the user to select and confirm a particular interface as the default home screen].
in response to the user confirming the desktop replacement, receiving a first switching operation on the setting page from the user [(e.g. see Haider @04:00-04:35) discussing using the setting page to switch from the default android home screen “launcher3” to a third-party home screen “Nova Launcher”].
switching the first interface to a main interface based on the first switching operation, the first interface and the main interface being different interfaces before said switching, and said switching comprising setting the first interface as the main interface, the main interface being a default desktop of a terminal [(e.g. see Haider @00:25-00:30) showing the default android home screen “launcher3” (@00:42-00:51) discussing opening a different third-party home screen “Nova Launcher” instead of the default home screen (@03:15-03:45) showing the default android home screen “launcher3” being cleared as the default home screen (@04:00-04:35) discussing using the setting page to switch from the default android home screen “launcher3” to the different third-party home screen “Nova Launcher” (@05:13-05:25) showing that the third-party “Nova Launcher” is now set as the default home screen instead of the previous default android home screen “launcher3”
upon that a preset operation is detected, displaying the first interface, wherein the preset operation is configured to instruct the terminal to display the main interface [(e.g. see Haider @5:20-05:38) discussing the third-party “Nova Launcher” now set as the default home screen within the settings, such that when the user presses the “home” key, the third-party “Nova Launcher” is presented instead of the default android “launcher3”].

Haider does not specifically teach wherein the first interface comprises a MinusOneScreenView interface.  However, in the same field of invention, ITJungles teaches:
wherein the first interface comprises a MinusOneScreenView interface [(e.g. see ITJungles @00:17-00:24) discussing the default home screen page indicated with a home icon (@00:17) and setting any panel accessible from the default home screen indicated in the index by the square icons as the new default home screen (@00:26-00:42) where the square icon for a panel in the index behind the default home screen is replaced with a home icon as it is the new default home screen (@00:48)].  Examiner interprets the minus one screen view as an interface that exists behind and is accessible from the default home screen.
Therefore, considering the teachings of Haider and ITJungles, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 

As for independent claim 11, Haider and ITJungles teach a terminal.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for independent claim 20, Haider and ITJungles teach a computer-readable storage medium.  Claim 20 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haider, Shaan “How to Set Any Android Launcher as Default Launcher” in view of ITJungles “Samsung Galaxy S5: How to Set a Default Home Screen Page,” as applied to claim 1 above, and further in view of Qian et al. (US 2020/0233551 A1).

As for dependent claim 3, Haider, ITJungles and Qian teach the method as described by claim 1, but Haider and ITJungles does not specifically teach the following limitations.  However, Qian further teaches:
detecting a second switching operation [(e.g. see Qian paragraph 0079 and Figs. 1 and 5) ”After the user taps a Recent (Recent) key 102 shown in (a) in FIG. 1, the mobile phone 100 may display, in ].
switching the main interface to the first interface based on the second switching operation [(e.g. see Qian paragraph 0080, 0117 and Figs. 1 and 5-7) ”the terminal is currently displaying a desktop of the terminal  … after the user taps any task window (such as the "WeChat" task window 109) in the multi-task interface 106, the mobile phone 100 may display, in response to the selection operation of the user on the "WeChat" task window 109, an interface of the "WeChat" application corresponding to the "WeChat" task window 109, for example, a WeChat interface 110 shown in (c) in FIG. 1”].
recording switching information about switching from the main interface to the first interface [(e.g. see Qian paragraph 0178) ”it is assumed that the at least one application recently run by the mobile phone 100 and not closed includes the "Browser" application, the "WeChat" application, and the "Settings" application, where recent runtime of the "Browser" application is 14:20 on Sep. 28, 2017, recent runtime of the "WeChat" application is 10:25 on Sep. 28, 2017, and recent runtime of the "Settings" application is 12:36 on Sep. 28, 2017”
upon that the switching information meets a preset condition, displaying the setting page [(e.g. see Qian paragraph 0119) ”task windows of applications included in the first interface may be arranged in ascending order of time of running the applications by the terminal”].
Therefore, considering the teachings of Haider, ITJungles and Qian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the above identified limitations, as taught by Qian, to the teachings of Haider and ITJungles because it reduces user operations in application switching, improves human-machine interaction performance, and improves user experience (e.g. see Qian paragraph 0004).

As for dependent claim 13, Haider and ITJungles teach the apparatus as described in claim 11; further, claim 13 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haider, Shaan “How to Set Any Android Launcher as Default Launcher” in view of ITJungles “Samsung Galaxy S5: How to Set a Default Home Screen Page,” and further in view of Qian et al. (US 2020/0233551 A1), as applied to claim 3 above, and further in view of Choi et al. (US 2018/0046346 A1).

claim 4, Haider ITJungles and Qian teach the method as described by claim 3, but do not specifically teach wherein the displaying the setting page upon that the switching information meets the preset condition comprises: upon that a using frequency, determined based on the switching information, of the first interface meets the preset condition, displaying the setting page.  However, in the same field of invention, Choi teaches:
wherein the displaying the setting page upon that the switching information meets the preset condition comprises: upon that a using frequency, determined based on the switching information, of the first interface meets the preset condition, displaying the setting page [(e.g. see Choi paragraph 0157) ”regardless of whether or not the first task screen meets the predetermined condition, a screen of an execution step, which meets a second condition, among task screens displayed while moving (turning over) from an initial execution screen of a currently-used application to the first task screen, can be output as the third task screen. In addition, the second condition may be one of cases associated with usage patterns, for example, when an access frequency by a user exceeds a reference value, when access frequencies by users to a corresponding application are high”].
Therefore, considering the teachings of Haider, ITJungles, Qian and Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the displaying the setting page upon that the switching 

As for dependent claim 14, Haider, ITJungles and Qian teach the apparatus as described in claim 13; further, claim 14 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

Claims 5-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haider, Shaan “How to Set Any Android Launcher as Default Launcher” in view of ITJungles “Samsung Galaxy S5: How to Set a Default Home Screen Page,” and further in view of Qian et al. (US 2020/0233551 A1) and further in view of Choi et al. (US 2018/0046346 A1), as applied to claim 4 above, and further in view of Flores et al. (US 2009/0150545 A1).

As for dependent claim 5, Haider, ITJungles, Qian and Choi teach the method as described by claim 4, but Haider and ITJungles do not specifically teach the following limitations.  However, Qian teaches:
wherein the recording the switching information about switching from the main interface to the first interface comprises: recording information about entry time of  ”it is assumed that the at least one application recently run by the mobile phone 100 and not closed includes the "Browser" application, the "WeChat" application, and the "Settings" application, where recent runtime of the "Browser" application is 14:20 on Sep. 28, 2017, recent runtime of the "WeChat" application is 10:25 on Sep. 28, 2017, and recent runtime of the "Settings" application is 12:36 on Sep. 28, 2017”].

Haider, ITJungles, Qian and Choi do not specifically teach the method further comprises: recording information about exit time of exiting the first interface or wherein the using frequency of the first interface is determined according to the information about the entry time and the information about the exit time.  However, in the same field of invention, Flores teaches:
the method further comprises: recording information about exit time of exiting the first interface [(e.g. see Flores paragraph 0064) ”a portable electronic device is the recording of application usage. When each application exits, entries (also called a records or usage records) for that application in the usage database are retrieved and updated. In these records, the application count is incremented, and the amount of time spent in that application is added to the total already stored”
wherein the using frequency of the first interface is determined according to the information about the entry time and the information about the exit time [(e.g. see Flores paragraph 0058) ”The viewer shows the application name with the number of times the application has been accessed, and/or the amount of time spent in each application. The view can be sorted by the most used application”].
Therefore, considering the teachings of Haider, ITJungles, Qian, Choi and Flores, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the method further comprises: recording information about exit time of exiting the first interface or wherein the using frequency of the first interface is determined according to the information about the entry time and the information about the exit time, as taught by Flores, to the teachings of Haider, ITJungles, Qian and Choi because tracking the actual usage of applications enables users to quickly and easily find the right, or best, applications for their needs (e.g. see Flores paragraph 0008).

As for dependent claim 6, Haider, ITJungles, Qian, Choi and Flores teach the method as described by claim 5, but Haider, ITJungles and Qian do not specifically teach wherein displaying the setting page when using the frequency, determined based on the switching information, of the first interface meets the preset condition comprises: displaying the setting page based on the interface change instruction.  However, Choi teaches:
wherein displaying the setting page when using the frequency, determined based on the switching information, of the first interface meets the preset condition comprises: displaying the setting page based on the interface change instruction [(e.g. see Choi paragraph 0157) ”regardless of whether or not the first task screen meets the predetermined condition, a screen of an execution step, which meets a second condition, among task screens displayed while moving (turning over) from an initial execution screen of a currently-used application to the first task screen, can be output as the third task screen. In addition, the second condition may be one of cases associated with usage patterns, for example, when an access frequency by a user exceeds a reference value, when access frequencies by users to a corresponding application are high, when a use time exceeds a reference time”].

Haider, ITJungles, Qian and Choi do not specifically teach reporting the information about the entry time and the information about the exit time to a server or receiving an interface change instruction which is sent by the server when the using frequency of the first interface is determined according to the information about the entry time and the information about the exit time to meet the preset condition.  However, Flores teaches:
reporting the information about the entry time and the information about the exit time to a server [(e.g. see Flores paragraph 0055) ”Every time an application exits, usage information about that application ].
receiving an interface change instruction which is sent by the server when the using frequency of the first interface is determined according to the information about the entry time and the information about the exit time to meet the preset condition [(e.g. see Flores paragraph 0058) ”The viewer shows the application name with the number of times the application has been accessed, and/or the amount of time spent in each application. The view can be sorted by the most used application”].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 7, Haider, ITJungles, Qian, Choi and Flores teach the method as described by claim 5, but Haider, ITJungles and Qian do not specifically teach determining the using frequency of the first interface according to the number of times of use of the first interface.  However, Choi teaches:
determining the using frequency of the first interface according to the number of times of use of the first interface [(e.g. see Choi paragraph 0157) ”regardless ].

Haider, ITJungles, Qian and Choi do not specifically teach wherein the determining the using frequency of the first interface according to the information about the entry time and the information about the exit time comprises: responsive to that a difference between the exit time and the entry time is greater than a preset duration, determining that switching from the main interface to the first interface is use of the first interface once.  However, Flores teaches:
wherein the determining the using frequency of the first interface according to the information about the entry time and the information about the exit time comprises: responsive to that a difference between the exit time and the entry time is greater than a preset duration, determining that switching from the main interface to the first interface is use of the first interface once [(e.g. see Flores paragraphs 0058, 0064) ”a portable electronic device is the ].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 8, Haider, ITJungles and Qian teach the method as described by claim 1, but do not specifically teach wherein the switching the first interface to the main interface comprises: modifying a first index of the main interface in a desktop configuration field in a global setting into a second index of the first interface.  However, Choi teaches:
wherein the switching the first interface to the main interface comprises: modifying a first index of the main interface in a desktop configuration field in a global setting into a second index of the first interface [(e.g. see Choi paragraphs 0180-0184) ”Next, FIG. 10 illustrates an example of fast recovering a setting-changed state of the home screen 151 to a setting state before the change using the back key. As illustrated in FIG. 10, in an output state of a home screen ].
The motivation to combine is the same as that used for claim 4.

Haider, ITJungles, Qian and Choi do not specifically teach the displaying the first interface upon that preset operation is detected comprises: upon that the preset operation is detected under any user account, displaying the first interface.  However, Flores teaches:
the displaying the first interface upon that preset operation is detected comprises: upon that the preset operation is detected under any user account, displaying the first interface [(e.g. see Flores paragraphs 0058, 0065) ”The figure shows two decision points: (1) one based on whether usage ].
The motivation to combine is the same as that used for claim 5.

claim 9, Haider, ITJungles and Qian teach the method as described by claim 1, but do not specifically teach the switching the first interface to the main interface comprises: modifying a first index of the main interface in a desktop configuration field in a user setting of a target user account into a second index of the first interface.  However, Choi teaches:
the switching the first interface to the main interface comprises: modifying a first index of the main interface in a desktop configuration field in a user setting of a target user account into a second index of the first interface [(e.g. see Choi paragraphs 0180-0184) ”Next, FIG. 10 illustrates an example of fast recovering a setting-changed state of the home screen 151 to a setting state before the change using the back key. As illustrated in FIG. 10, in an output state of a home screen 1001 on the display unit 151, settings for the home screen 1001 may variously be changed according to user manipulations. For example, at least one of a background image of the home screen 1001, an arrangement of icons, an edition of icons, a background image of a lock screen and the like may be changed … Thus, the controller 180 can store setting values before change and pre-applied setting values in a temporary memory and the like for at least a preset time, and then extract associated information when a touch input is applied to the back key 123. According to this embodiment, the pre-applied setting values can be recovered more easily and fast using the back key 123 ].
The motivation to combine is the same as that used for claim 4.

Haider, ITJungles, Qian and Choi do not specifically teach the displaying the first interface upon that the preset operation is detected comprises: upon that the preset operation is detected under the target user account, displaying the first interface.  However, Flores teaches:
the displaying the first interface upon that the preset operation is detected comprises: upon that the preset operation is detected under the target user account, displaying the first interface [(e.g. see Flores paragraphs 0058, 0065) ”The figure shows two decision points: (1) one based on whether usage monitoring is globally enabled 520, thereby allowing a user to completely disable usage statistics gathering; and (2) one based on whether usage monitoring is enabled for a particular application 522, thereby allowing a user to disable gathering of usage statistics for any application the user chooses. Both of these decisions 520 and 522 are based on preference data that are saved in the portable electronic device 100. If either status bit indicates the monitoring feature is not enabled, the corresponding application is run 524 without collecting usage statistics … The application usage viewer is designed to allow users to track statistics of their personal ].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 10, Haider, ITJungles, Qian, Choi and Flores teach the method as described by claim 6, but Haider, ITJungles and Qian do not specifically teach determining the using frequency of the first interface according to the number of times of use of the first interface.  However, Choi teaches:
determining the using frequency of the first interface according to the number of times of use of the first interface [(e.g. see Choi paragraph 0157) ”regardless of whether or not the first task screen meets the predetermined condition, a screen of an execution step, which meets a second condition, among task screens displayed while moving (turning over) from an initial execution screen of a currently-used application to the first task screen, can be output as the third task screen. In addition, the second condition may be one of cases ].

Haider, ITJungles, Qian and Choi do not specifically teach wherein determining the using frequency of the first interface according to the information about the entry time and the information about the exit time comprises: responsive to that a difference between the exit time and the entry time is greater than a preset duration, determining that switching from the main interface to the first interface is use of the first interface once.  However, Flores teaches:
wherein determining the using frequency of the first interface according to the information about the entry time and the information about the exit time comprises: responsive to that a difference between the exit time and the entry time is greater than a preset duration, determining that switching from the main interface to the first interface is use of the first interface once [(e.g. see Flores paragraphs 0058, 0064) ”a portable electronic device is the recording of application usage. When each application exits, entries (also called a records or usage records) for that application in the usage database are retrieved and updated. In these records, the application count is incremented, and the amount of time spent in that application is added to the total already stored … The viewer shows the application name with the number of times ].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 15, Haider, ITJungles, Qian, Choi and Flores teach the apparatus as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 16, Haider, ITJungles, Qian, Choi and Flores teach the apparatus as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 17, Haider, ITJungles, Qian, Choi and Flores teach the apparatus as described in claim 15; further, claim 17 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 18, Haider and ITJungles teach the apparatus as described in claim 11; further, claim 18 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

claim 19, Haider and ITJungles teach the apparatus as described in claim 11; further, claim 19 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Response to Arguments
Applicant's arguments, filed 16 February 2022, have been fully considered but they are not persuasive.

Applicant argues that [“Applicant believes that this amendment is fully responsive to all outstanding issues and places the present application in condition for allowance” (Pages 9 and 10).].

The argument described above, in paragraph number 10, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174